Citation Nr: 0028657	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-05 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the claim for service connection for acne and/or 
chloracne is well grounded.  

2.  Entitlement to service connection for acne and/or 
chloracne.

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to May 
1972.  He served in the Republic of Vietnam from October 1970 
to October 1971.  

By a September 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denied the veteran's claim for service 
connection for a skin condition (eczema) on a direct basis, 
and deferred the veteran's claim for service connection for a 
skin condition due to Agent Orange exposure.  The veteran had 
perfected an appeal of his claim for service connection for a 
skin disorder (eczema) on a direct basis and unrelated to 
Agent Orange exposure in April 1994.  However, the veteran 
reported in a June 1994 statement that he was not claiming 
service connection for eczema, but that he was claiming 
service connection for "some form of acne" on the basis of 
exposure to Agent Orange in service.  The Board considers the 
claim for direct service connection for a skin disorder 
(eczema) not related to Agent Orange exposure to be 
withdrawn.  The claim of entitlement to service connection 
for acne and/or chloracne due to Agent Orange exposure in 
service arises from the June 1994 RO rating decision in 
pertinent part denying that claim.  

In the course of the veteran's appeal he testified before a 
hearing officer at the RO in August 1996, and also testified 
before the undersigned Board member in February 2000.  
Transcripts of these hearings are included in the claims 
folder.  

Subsequent to the most recent Supplemental Statement of the 
Case issued by the RO as to the appealed issue in August 
1999, the veteran's representative submitted additional 
evidence pertinent to the appealed claim.  However, by an 
August 2000 memorandum, the representative waived RO 
consideration of this additional evidence prior to Board 
adjudication of the appealed claim.  

The Board notes that the veteran in February 2000 submitted a 
notice of disagreement with the June 1999 RO decision denying 
an increased rating from the 10 percent already assigned for 
PTSD.  The RO has yet to issue a responsive Statement of the 
Case.  Where a notice of disagreement has been submitted, the 
veteran is entitled to a Statement of the Case.  38 C.F.R. § 
19.26 (1999).  Accordingly, that claim are the subject of a 
remand, below.  Manlincon v. West, , 12 Vet. App. 238 (1999). 



FINDINGS OF FACT

1.  The claim for service connection of acne and/or chloracne 
is plausible. 

2.  Acne and/or chloracne developed due to Agent Orange 
exposure in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for acne and/or 
chloracne is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Acne and/or chloracne was incurred due to Agent Orange 
exposure in service.  38 U.S.C.A.  §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

Service medical records show no findings or treatment for a 
skin condition.  The veteran's skin was normal upon service 
separation examination in April 1972.  

The Board notes that in virtually all VA medical records 
pertaining to skin conditions, beginning with the first such 
treatments in 1980, it is noted that the veteran emphasized 
that he had been exposed to Agent Orange in service in 
Vietnam, and that he attributed the skin condition, whatever 
the variety, to that Agent Orange exposure.  

In December 1980 the veteran sought VA treatment for 
complaints of rashes and itching all over his body since 
September 1980.  Upon examination, there were small areas of 
bluish rashes on the right hand, the legs, the back, and the 
penis.  The examiner assessed allergic dermatitis.  

In February 1981 the veteran sought VA treatment for itchy or 
scaly areas of skin on multiple parts of his body.  Upon 
outpatient treatment examination in May 1981,  the veteran 
reported that he had the skin problem for approximately one 
year.  Upon examination there were a few scattered, 
hyperpigmented areas of the arms and legs, with a few areas 
having scaly patches.  There was also some dryness of the 
upper back and acne vulgaris of the face.  The examiner 
assessed eczema - probably nummular eczema - with post-
inflammatory pigmentation, and acne of the face.  

In March 1982 the veteran underwent VA hospitalization for 
complaints of recurrent lumps and scaly patches on the scalp, 
and intermittent dry and scaly patches over the trunk and 
extremities, for the past year.  He complained that the 
lesions were very itchy.  Upon examination by a 
dermatologist, the veteran was noted to have mild seborrheic 
dermatitis on the scalp with occasional inflamed cysts in the 
nuchal area with early acne keloidalis, occasional cystic 
lesions on the face, no comedomal lesions seen, and 
eczematous patches on the left thigh and right trunk.  The 
skin showed marked dryness.  Though the veteran reported 
exposure to Agent Orange in service, the examining 
dermatologist felt that it would be hard to implicate Agent 
Orange in view of the lack of comedomal lesions, the delay in 
the formation of lesions, and the veteran's use of 
lubricating oils on the neck and face.  The veteran was 
prescribed appropriate skin cleaning and care, including 
refraining from use of lubricating oils on the face or scalp.  

A March 1982 VA outpatient treatment record notes the 
veteran's report of a one-year history of tender nodules on 
the posterior scalp with associated scaling and marked 
pruritus.  The veteran then also reported that he had an 
approximate one-year history of scaly patches of the trunk 
and thighs.  The veteran denied any previous history of skin 
disease.  

Further 1982 VA outpatient records reveal treatment for cysts 
of the scalp and a persistent rash of the right thigh, as 
well as for complaints of itching all over the body.  
Assessments included eczema of the thigh, rule out tinea; 
generalized pruritus; and furuncles in the scalp.  

In June 1985 the veteran was treated for lesions of the face 
and scalp.  The examiner diagnosed cysts and possible grease 
folliculitis of the scalp, and papular acne of the face.  

The claims folder also contains treatment records, submitted 
by the veteran in 1997, from private health care facilities 
(the identity of the facilities is not clear from the 
pertinent submitted records) dated in the 1990's, which 
include treatment for assessed furunculosis. 

VA outpatient treatment records from the 1990's include 
treatment for recurrent acneform eruptions or itchy lesions 
found in various places on the body, including on face, back 
and buttocks.  

In December 1992 the veteran received VA outpatient treatment 
for cystic lesions of the facial area.  The veteran denied 
any relationship to diet and denied having acne as an 
adolescent.  

In January 1993 the veteran underwent VA hospitalization for 
removal of a pilonidal cyst.  The cyst, which was noted to 
have been present since August 1992, was removed from the low 
back and sacral area.   

At an April 1994 hearing before a hearing officer at the RO 
the veteran testified as to the issue of entitlement to 
direct service connection for a skin disorder (eczema), an 
issue which he withdrew in June 1994.  He testified to the 
effect that he was treated for a skin condition in service in 
Vietnam, explaining that he also suffered many mosquito bites 
in Vietnam and he was told he had malaria and was given 
malaria pills.  The veteran noted that because of the malaria 
and mosquito bites, he did not then connect the rash he had 
in service to his Agent Orange exposure.  He testified that 
in service he performed policing duties in Vietnam in areas 
that had just been defoliated, and he was thereby exposed to 
Agent Orange.  He testified that at the time of his discharge 
he had a knot on his face and was given Tetracycline and told 
that the medication would make the knot subside.  He noted 
that the examiner at his service discharge examination did 
not note his skin condition on the examination report, even 
though he had a skin condition at that time.  He testified 
that the first time after service that he sought treatment 
for a skin condition was in January 1984, when Dr. King, a 
private physician in Erie, Pennsylvania, prescribed 
Tetracycline.  He testified that at that time the skin 
condition primarily affected his back and the inner portion 
of his arms.  He added that Dr. King was now deceased.  He 
testified that he was currently taking Erythromycin for his 
skin condition because Tetracycline was no longer potent 
enough.  He added that he also used a topic solution of 
Chloresium T.  

At that April 1994 hearing, the veteran's representative 
reported that they were submitting photographs of the veteran 
both when the veteran was in Vietnam and at the time of the 
veteran's wedding, both of which photographs showed the 
veteran to have a clear complexion.  These photographs are 
contained within the claims folder, dated September 27, 1971, 
and September 1, 1973, respectively.  The Board has reviewed 
these photographs and notes that they show a veteran with an 
unblemished facial complexion.  The Board further notes that 
the veteran's marriage certificate as contained within the 
claims folder confirms that the veteran was married in 
September 1973, more than a year post service.
 
VA outpatient treatment records show treatment for various 
skin disorders in 1994, including acne and pustular eruptions 
of the face and scalp, as well as itchy eruptions of the arms 
and a scaly papule under the right axilla.  Atypical eczema 
and furunculosis were diagnosed.  In August 1994 a cystic 
lesion was removed from the veteran's right axilla.  

At a VA general examination in December 1994, the examiner 
noted that the veteran had a history of acne of the face and 
chest and a history of cysts, including of the right axilla.

In December 1995 the veteran underwent a VA examination of 
his skin.  He complained of acne eruptions of the face and 
scalp that were present since January 1974, that had never 
cleared since then, and that had progressively worsened.  The 
examiner noted that the veteran  separated from service in 
May 1972.  The veteran complained of irresistible itching of 
the face, scalp, and body that was consistently present all 
year.  Upon examination, the veteran had an inflamed cystic 
nodule of the right cheek area, as well as "ice pick" scars 
of the cheeks and chin area.  There was no active disease of 
the scalp.  The examiner considered the assignment of an 
etiological relationship between Agent Orange exposure and a 
current skin disorder to be "problematic", though the 
examiner could not exclude that possibility.  The examiner 
preferred to defer judgment to a military dermatologist more 
qualified in the arena of skin disorders caused by Agent 
Orange.  

In a January 1996 statement the veteran averred that a recent 
VA examiner who examined him for his skin disorder was not 
qualified to do so.  The veteran explained that the examiner 
told him that he wished the VA would not ask him to provide 
opinions regarding chloracne because he (the examiner) did 
not know what chloracne was.  

The veteran testified before a hearing officer at the RO in 
August 1996.  At the hearing, the veteran testified that he 
constantly suffered from skin conditions on his body, which 
he attributed to exposure to Agent Orange in service in 
Vietnam.  He also attributed his hair loss to that exposure.  

In a VA psychiatric examination report in September 1996, the 
examiner noted that the veteran had supported himself with 
Social Security Supplemental Security Income following a back 
injury in an automobile accident in 1981.  

The veteran underwent a VA examination of his skin in October 
1996.  Acneform eruptions of the skin were noted.  The 
veteran reported a history of exposure to Agent Orange in 
Vietnam and of chronic acneform eruptions since that 
exposure.  The examiner concluded based on this history that 
the veteran's exposure to Agent Orange in Vietnam could 
"quite possibly" be responsible for his acneform condition.  
However, the examiner "deferred further judgment to [a] 
military dermatologist more familiar [with] cutaneous changes 
of Agent Orange."

The veteran received VA outpatient treatment in May 1998 for 
acneform lesions about the central portion of his face.  He 
was noted to be receiving treatment by a dermatologist.  

In October 1999 the veteran received VA outpatient treatment 
for altered skin integrity in an area of the right face below 
the eye.  Folliculitis of the right face was assessed.  

In January 2000 the veteran received VA treatment for 
complaints of two pimples on the right face over the past two 
days.  The examiner assessed acne.  

In February 2000 the veteran testified before the undersigned 
Board member in Washington, D.C..  The veteran testified that 
he currently was receiving medical treatment for an acneform 
skin disorder at a VA medical facility.  He testified that 
the disorder primarily involved his face, though he also had 
conditions of the buttocks, the right armpit, and the right 
wrist.  However, he added that the buttock condition was a 
pilonidal cyst and the conditions of the right wrist and 
right armpit were in the nature of ganglion cysts.  The 
veteran testified that he began noticing the skin eruptions 
on his body in approximately 1979, and that he had been 
treated a VA medical facility for the disorder since 
approximately 1980.

In August 2000 the veteran's representative submitted 
additional evidence with waiver of RO consideration prior to 
Board adjudication of the appealed claim.  Included among 
this evidence is an August 2000 letter by P. L. Shannon, 
M.D., a private dermatologist.  In that letter, the 
dermatologist informed that the veteran had been seen in 
consultation in July 2000.  The veteran had reported that he 
was 49 years of age and had an approximate 29-year history of 
cystic, acne-like lesions on the face with noticeable 
scarring.  The veteran further reported that he had an 
approximate one-year tour of Vietnam in service during which 
he was exposed extensively to Agent Orange.  The veteran 
reported that he had no similar skin problems prior to his 
time in Vietnam.  Upon examination, the veteran had multiple 
pox-like scars on the face, scattered comedones, and a few 
small, tender cysts of the lateral cheeks.  No other body 
surface appeared to be affected.  The dermatologist assessed 
probable chloracne, more likely than not secondary to Agent 
Orange exposure.  The dermatologist noted, however, that he 
based this opinion on the absence of a history of acne prior 
to Agent Orange exposure and the incidence of significant 
acne following the exposure.  

2.  Analysis

2.  a. Whether the Claim for Service Connection for Acne 
and/or 
Chloracne is Well Grounded  

The Board is of the opinion that the claim for service 
connection for acne and/or chloracne due to Agent Orange 
exposure is well grounded.  38 U.S.C.A. § 5107(a).  The 
veteran currently has acne and/or chloracne.  The veteran has 
presented medical opinions by a VA physician in October 1996, 
and by private physician P. L. Shannon in August 2000, to the 
effect that his acne and/or chloracne is quite possibly 
related to Agent Orange exposure in service.  All 
requirements for a well-grounded claim for service connection 
for acne and/or chloracne due to Agent Orange exposure have 
been met.  Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).



2.  b.  Entitlement to Service Connection for Acne and/or 
Chloracne due to Agent Orange Exposure

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  With regard to the skin diseases, PCT, and acute 
and subacute peripheral neuropathy, the regulations specify 
that the disorder must have become manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was exposed to the herbicide during active military 
service for service incurrence to be presumed.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1999).  According to 38 C.F.R. § 
3.307(a)(6), the term herbicide agent means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.

Furthermore, the Secretary of VA has formally announced that 
a presumption of service connection based on exposure to 
herbicide agents in Vietnam is not warranted for certain 
conditions or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted." See 59 Fed.Reg. 341 (Jan. 
4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 1996); 65 Fed. Reg. 
59232 (Nov. 2, 1999).

Inasmuch as the veteran's acne and/or chloracne is included 
among the disorders for which presumptive service connection 
based on Agent Orange exposure may be granted, and because 
the veteran served in Vietnam, as evidenced by his CIB 
(Combat Infantry Badge) earned in infantry duties in Vietnam, 
the veteran is presumed to have been exposed to Agent Orange 
in service.  McCartt.  Further, even though the evidentiary 
record does not contain medical evidence of the presence of 
acne and/or chloracne to a compensable degree within the 
first post-service year so as to entitle the veteran to 
presumptive service connection for acne and/or chloracne on 
the basis of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), because 
acne and/or chloracne has been shown, the veteran is still 
entitled to make his claim with evidence supporting a causal 
association between his Agent Orange exposure in service and 
his subsequent development of acne and/or chloracne.  The 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In this case the veteran has presented medical opinions by a 
VA physician in October 1996, and by private physician P. L. 
Shannon in August 2000, to the effect that the veteran's acne 
and/or chloracne is quite possibly related to Agent Orange 
exposure in service.  The Board finds that the weight of 
contrary evidence does not overcome this evidence.  
Accordingly, as Board believes the preponderance of the 
evidence favors the claim, it must be granted. 



ORDER

1.  The claim for service connection for acne and/or 
chloracne is well grounded.  

2.  Service connection for acne and/or chloracne is granted. 




REMAND

As noted in the Introduction, above, regarding the claim for 
a higher schedular rating for PTSD than the 10 percent 
assigned, remand is in order for issuance of a Statement of 
the Case.  The veteran submitted a notice of disagreement in 
February 2000 responsive to a June 1999 RO decision denying 
an increased rating for PTSD.  Where a notice of disagreement 
has been submitted, the veteran is entitled to a Statement of 
the Case.  38 C.F.R. § 19.26 (1999).  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West, , 12 Vet. App. 238 (1999).  See 
also 38 C.F.R. § 19.9(a) (1999) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  Additionally, on remand, the RO should complete 
any additional development deemed necessary.  38 C.F.R. 
§ 19.26 (1999).

The case is therefore REMANDED to the RO for the following 
development:

The RO should further review the 
remanded issue and take any appropriate 
action.  Irrespective of such action, 
unless the appeal is withdrawn in 
writing by the veteran, the RO must 
issue a Statement of the Case responsive 
to the veteran's February 2000 notice of 
disagreement as to the remanded issue.  
The appellant and his representative are 
to be advised that they have sixty days 
from the date of mailing of the 
Statement of the Case to submit a 
substantive appeal as to the remanded 
issue.  If a substantive appeal is 
received following issuance of the 
Statement of the Case, the remanded 
issue should be certified to the Board 
for appellate consideration.  If a 
timely substantive appeal is not 
received, no further action is required 
by the RO as to this issue.  

The purpose of this remand is to comply with a precedent 
decision of the Court. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 



